Citation Nr: 0029183	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  98-04 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
December 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision from the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence establishes that the 
veteran's hearing impairment was Level I in the right ear and 
Level II in the left ear on VA examinations in February 1997 
and April 1998.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.85, 4.87, Tables 
VI, VII, Diagnostic Code 6100 (effective prior to June 10, 
1999); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, VII, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the pertinent evidence of record reveals that the 
veteran submitted a claim for, in pertinent part, an 
increased evaluation of his hearing loss in September 1996.  

On VA examination in February 1997, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
65
90
LEFT
10
30
60
75
75

Puretone average was 48 in the right ear and 60 in the left 
ear.  

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 94 percent in the left ear.  

The pertinent assessment was moderate-severe to severe 
sensorineural hearing loss with normal speech recognition in 
the right ear and mild to severe sensorineural hearing loss 
with normal speech recognition in the left ear.  

In his substantive appeal, the veteran contended that the VA 
examination did not accurately depict his hearing loss nor 
the problems caused by it.  He specifically stated that his 
hearing loss complicated his job performance since a great 
deal of his time on the job was spent in verbal 
communication, telephone conversation, and/or radio 
communication.  

On VA examination in April 1998 the veteran reported 
difficulty hearing in group settings, women's or high pitched 
voices, and when people were speaking from his left side.  

Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
65
90
LEFT
15
35
60
75
80

Puretone average was 51 in the right ear and 62 in the left 
ear.  

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left ear.

The diagnosis was mild to severe hearing loss for pure tones, 
but normal speech discrimination scores.  It was noted that 
the veteran was positioned with his back facing the tester 
during the entire audiological evaluation so that lip-reading 
was not possible for speech discrimination testing.  

In the October 2000 Informal Hearing Presentation, the 
representative contended that speech recognition scores were 
not accurate because of the veteran's ability to compensate 
by looking directly at the person speaking.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  



Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25202 (2000).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2000).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2000).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2000).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990) (finding that entitlement need not 
be established by a fair preponderance of the evidence).

Analysis

Initially, the Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance is required in order to satisfy the duty to 
assist.  See H.R. 4205, the Floyd D. Spence National Defense 
Authorization Act for FY 2001, Title XVI, Subtitle B, § 1611 
(October 30, 2000) (to be codified at 38 U.S.C.A. § 5107(a); 
see also H.R. 4864, Veterans Assistance Act of 2000 (to be 
codified at 38 U.S.C.A. § 5103A).  

In this regard, the Board notes that the most recent VA 
examination was over two years ago, in April 1998; however, 
the Board is of the opinion that this examination is 
sufficiently contemporaneous for rating purposes as there are 
no statements or other evidence suggesting that the severity 
of the veteran's hearing loss has changed since this 
examination.  The Board also concludes that the April 1998 VA 
examination is adequate for rating purposes because it 
thoroughly addresses the pertinent rating criteria for 
evaluating hearing loss.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  

The veteran's representative contended that speech 
recognition scores were not accurate because of the veteran's 
ability to compensate by looking directly at the person 
speaking; however, the April 1998 VA examiner specifically 
noted that the veteran's back was turned to the examiner 
during such testing in order to ensure that there was no lip-
reading.  

Under Table VI of both the previous and amended regulations, 
the veteran's hearing level during the both the February 1997 
and April 1998 VA examinations was Level I in the right ear 
and Level II in the left ear.  

Under Table VII of both the previous and amended regulations, 
Level I hearing in the right ear and Level II hearing in the 
left ear allows for a noncompensable (0 percent) evaluation.  
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

A compensable rating is not warranted under Table VIa under 
either the previous or amended regulations.  Table VIa under 
the previous regulations is not for application because it 
was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c).  

It is not for application under the amended regulations 
because the veteran's pure tone threshold was not 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (2000).

Therefore, the Board finds that a compensable evaluation for 
the veteran's bilateral sensorineural hearing loss disability 
is not warranted under the previous or amended regulations.  
Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


Additional Matter: Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2000).  

The record shows that the RO provided and apparently the 
criteria for assignment of an extraschedular evaluation, but 
did not grant a compensable evaluation on this basis.  The 
Court has held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the case at hand, the veteran has indicated that his 
hearing loss interferes with his work because his job entails 
various forms of oral communication.  The Board is of the 
opinion that the veteran has not submitted evidence 
indicating that his hearing loss disability affects his 
employability in ways not already contemplated by the Rating 
Schedule, whose percentage ratings represent the average 
impairment in earning capacity.  38 C.F.R. § 4.1.  

The mere assertion that a disability interferes with 
employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b).  See VAOPGCPREC 6-
96.  

Further, the veteran has not presented a disability picture 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  Nor does the 
evidence indicate that the hearing loss disability has 
markedly interfered with employment or resulted in frequent 
hospitalizations or inpatient care.  The veteran has reported 
no instances of hospitalizations for hearing loss.  With 
respect to work, he merely has stated that his hearing loss 
disability complicates his job.  He did not describe any 
instances of how such a disability was resulting in marked 
interference with his employment.  Id.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
bilateral hearing loss disability has rendered the veteran's 
disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.  


ORDER

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

